DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the corresponding intermediate female button snap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim has support for an intermediate female magnetic button, but not an intermediate female button snap.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blakely (US 8631517 B1) in view of Graham, III (US 20100154096 A1) and Shoening et al. (US 7373696 B2).

As to claim 1, Blakely discloses a shirt having a collar (dress shirt 5 has collar 39), the shirt having a length (fig 1), comprising: a placket with a top piece and bottom piece extending at least a portion of the length of the shirt (on respective panels 20 and 22); wherein the bottom piece comprises an attached collar male button (collar button 32), an attached first male button spaced apart from the collar male button and below the collar male button (first torso button 34), and an attached second male button spaced apart from the first male button and below the first male button (second torso button 36), wherein the collar male button, first male button, and second male button are substantially the same size (fig 1); wherein the bottom piece further comprises at least one intermediate male magnetic button located in between the first and second male button (fig 2 shows magnetic fabric fastener 30 between 34 and 36, and second magnet 33 of magnetic fabric fastener 30 is considered to be the at least one intermediate male magnetic button); and wherein the top piece substantially overlays the bottom piece when worn (figs 1 and 2), wherein the top piece defines a first female button that corresponds to the first male button (top piece 20 defines a button hole/ top eyelet 21a that corresponds to 34, and see modification below regarding “female button”) and a second female button that corresponds to the second male button (button hole/ lower eyelet 21b, and see modification below regarding “female button” ), wherein the top piece further comprises an intermediate female magnetic button to receive the at least one intermediate male magnetic button (first magnet 31).
Blakely does not expressly disclose first and second female buttons.  Blakely’s placket closes with buttons and button holes.
Graham teaches a similar shirt (title) including male buttons (“snap,” fig 1) on one placket (“cloth,” fig 1) mating with female buttons (“snap,” fig 1) on the other placket (“cloth,” fig 1).  Both buttons and button holes as well as male and female buttons (“snaps”) are known in art as garment closures.  One of ordinary skill would recognize that Blakely’s buttons and button holes could be exchanged for Graham’s male and female snaps for the purpose of aesthetics or ease of operation, without departing from Blakely’s intended end use.
It is known in the art that various types of fastening mechanisms are functionally equivalent.  Hook and loop, button and buttonhole, hook and catch, snaps, and adhesive are a few examples.  These fasteners may be used interchangeably depending upon the desired aesthetic effect.  Further, the specification does not give an indication of why the male and female buttons (snaps) would be desirable over another fastener type.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided snaps instead of buttons for the purpose of providing closures that may require less dexterity to disconnect.
Blakely does not disclose and wherein the intermediate female magnetic button is affixed to an inner side of the top piece.
Blakely’s intermediate female magnetic button 31 is affixed to an outer side of the top piece.  Although not shown in Blakely’s figures, Blakely does disclose 31 may be captivated in a pouch, the pouch being disposed within top piece/ first shirt panel 20 (col 7 line 1-15).  Therefore, it is within the scope of the Blakely reference to conceal the intermediate magnetic button in the top piece.
Shoening teaches a similar shirt (“garments,” title, and particularly the embodiment shown in figs 6 and 7) including concealing a magnet (10) in a shirt placket (16) for connecting to a magnet (12) concealed within a necktie (26) to hold the placket and necktie together.
One of ordinary skill in the art would recognize that Shoening’s structure is similar to the magnet captivated in a pouch (Schoening’s 10 is captivated in 28 and 12 is captivated in 29), the pouch disposed within the first shirt panel (Schoening’s 28 is disposed within 16 and 29 is disposed within 26), as disclosed by Blakely, and that Blakely’s 30 with respect to 20 and 22 could be replaced with Schoening’s 10 and 12 in Blakely’s 20 and 22 to achieve the obvious result of holding the placket together with magnets.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided Blakely’s intermediate female magnetic button to be affixed to an inner side of the top piece for the purpose of concealing the closure to provide a smooth and continuous placket appearance.

As to claim 2, Blakely as modified discloses the shirt of claim 1, wherein the at least one intermediate male magnetic button is located at an approximate midpoint between the first and second male buttons (Blakely fig 2).  

As to claim 3, Blakely as modified discloses the shirt of claim 1, wherein the least one intermediate male magnetic button and the corresponding intermediate female button snap is hidden within a fabric of the shirt (Blakely 33 is hidden within a fabric of the shirt 22 and 20 as shown in fig 4, and Schoening 10 or 12 are hidden within a fabric of the shirt 22 and 20 as set forth in the obvious modification presented in the rejection of claim 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732


/SALLY HADEN/Primary Examiner, Art Unit 3732